If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


    PEOPLE OF THE STATE OF MICHIGAN,                                UNPUBLISHED
                                                                    February 20, 2020
                Plaintiff-Appellee,

    v                                                               No. 346515
                                                                    Wayne Circuit Court
    RONALD PARKER WILSON,                                           LC No. 13-003780-01-FC

                Defendant-Appellant.


Before: GLEICHER, P.J., and GADOLA and LETICA, JJ.

PER CURIAM.

        Defendant was convicted of two counts of assault with the intent to do great bodily harm
less than murder (AWIM), MCL 750.84, and possession of a firearm during the commission of a
felony (felony-firearm), MCL 750.227b. After two prior appeals to this Court,1 defendant was
resentenced to two concurrent terms of 57 months to 10 years’ imprisonment for each AWIM
conviction to be served consecutively to a 2-year term imposed for the felony-firearm conviction.
For the third time, defendant appeals his AWIM sentences as of right. Defendant’s sole argument
is that the AWIM sentences are disproportionate as they exceed the recommended minimum
sentencing guidelines range of 19 to 38 months’ imprisonment.

       Recently, defendant finished serving his sentences.2 Accordingly, we dismiss defendant’s
appeal as moot as it is impossible for us “to fashion a remedy” under these circumstances. See



1
 People v Wilson, unpublished per curiam opinion of the Court of Appeals, issued November 17,
2015 (Docket Nos. 321816 and 322074) (Wilson I); People v Wilson, unpublished per curiam
opinion of the Court of Appeals, issued December 7, 2017 (Docket No. 334025) (Wilson II).
2
 On September 26, 2018, the trial court resentenced defendant for the second time, awarding him
2,010 days credit for time served. Based on our calculations, defendant served his minimum
sentence on December 26, 2019, and, in fact, the Michigan Department of Corrections’ Offender
Tracking Information System reflects that he was paroled on that date.                      See



                                               -1-
People v Rutherford, 208 Mich. App. 198, 204; 526 NW2d 620 (1994); see also MCR 7.216(A)(7)
(This Court may “enter any judgment or order or grant further or different relief as the case may
require[.]”).

       Dismissed.



                                                           /s/ Elizabeth L. Gleicher
                                                           /s/ Michael F. Gadola
                                                           /s/ Anica Letica




 (accessed February
12, 2020).

                                               -2-